In June appellant was placed upon his trial. While prosecutrix was testifying the court held that on account of her extreme youth, she being about three years of age, she was not a competent witness. The State then moved the case be withdrawn from the jury and continued. Appellant's counsel, who had been appointed by the court, stated he had no objection. The following October appellant was placed on trial again under the same indictment, and pleaded jeopardy, setting up the facts. This plea, in substance, alleges that appellant can not be further legally prosecuted because he had already once before been put in jeopardy for the identical offense; that on the 16th day of June, 1916, this case was called for trial, a jury legally empaneled and sworn, and the defendant was called upon to plead before the jury, and he did enter a plea of not *Page 538 
guilty. The witnesses were sworn and placed under the rule; the complaining witness was sworn and took the stand, and her direct examination was conducted by special prosecuting counsel assisting the State, who, after completing his direct examination of prosecuting witness, then presented her to appellant's counsel, appointed by the court, which counsel cross-examined the witness, and being dissatisfied with the nature of the answers given by her to the propounded questions, challenged the qualifications and competency of the witness; thereupon the court questioned the witness and ruled that she was incompetent to testify. The county attorney of Galveston County withdrew his announcement of ready for trial, and asked that the cause be continued until the next term of court. The court thereupon inquired if the defendant had any objection, and the aforesaid defendant's counsel, Mr. W.E. Price, replied that he had none. The defendant stood mute, neither objecting nor consenting in person; whereupon the court discharged the jury and continued the cause.
The premises considered, the defendant now alleges and avers that by reason of the discharge of the jury before verdict without his consent in the manner and form as above shown, he has once before been placed in jeopardy for this offense, for which he is now again being prosecuted, and that he should be discharged from further prosecution and liability.
A demurrer by the county attorney states that the pleading on its face shows that the court permitted the State to withdraw its motion of ready for trial, after the complaining witness had broken down on the witness stand and been declared incompetent to testify as a witness, and continued the cause, which was within the discretion of the court, and said pleading states no fact or facts showing any abuse of such discretion on the part of the court. And further demurring the county attorney excepts to the plea of former jeopardy and says the same is wholly insufficient in law and prays that same be not allowed.
A demurrer admits the verity of the facts pleaded, but contends they set up no cause of action. All the facts stated in the plea of jeopardy must be considered true in testing the effect of the demurrer. So considered, does the jeopardy plea present that question so as to require its submission to the jury? The writer is of opinion it does, and if found to be as alleged, that appellant should have a verdict. It seems to be the settled law that counsel for the accused can not waive any of his material rights; that this must be done by the defendant in person. The authorities seem to be harmonious. Early v. State, 1 Texas Crim. App., 248; McDuff v. State, 4 Texas Crim. App., 58; Hill v. State, 10 Texas Crim. App., 618; Pizano v. State, 20 Texas Crim. App., 139; Bell v. State, 2 Texas Crim. App., 215; Sterling v. State, 15 Texas Crim. App., 249. See also White's Ann. Crim. Proc., p. 29, for collation of authorities, and Vernon's Ann. Crim. Proc., p. 26. This was not done by defendant as admitted by the State in the demurrer and upheld by the court in sustaining the demurrer.
Vernon, in his Criminal Procedure, thus states the rule: "There is *Page 539 
really no manner in which an attorney can absolutely bind his defendant client to his prejudice and against the general principles of law," citing Bell v. State, 2 Texas Crim. App., 215; 28 Am. Rep., 429; McDuff v. State, 4 Texas Crim. App., 58. Some of the cited cases expressly hold that if the defendant in person remains mute, it is not a waiver on his part, although counsel does waive. If the facts are as stated in the plea, appellant did not waive his right set up in his plea of jeopardy, and his counsel could not do so. That an attorney can not waive any material right of his client is well settled, if such thing can be settled. Illustrative, the defendant can not agree to the separation of the jury in a felony case without the jurors are in charge of an officer. Cases supporting this statement are found in Vernon's Annotated Criminal Procedure, on page 26. Nor can his attorney agree to accept written statements of an adverse witness in lieu of his personal testimony, nor waive the sanction of an oath. To make such agreement valid it must be made by the accused. Bell v. State, 2 Texas Crim. App., 215; Allen v. State, 16 Texas Crim. App., 237. An attorney, without defendant's consent, can not, prior to verdict, admit any inculpatory fact. Simco v. State, 9 Texas Crim. App., 338. Only defendant can waive his right of personal presence at any stage of the trial. Quite a number of these cases are found in Mr. Vernon's Annotated Criminal Procedure, on page 27. In Pizano v. State, 20 Texas Crim. App., at page 139, the opinion shows that the unexpected occurrences which no reasonable diligence could have anticipated did occur, and the court said that "the statute never could have contemplated that the jury empaneled should be discharged when the case was simply postponed to a subsequent day of the term, or that it should be discharged even in case of a continuance for the term, except upon the clearest showing of a necessity therefor. To hold that such could be done would be to make the statute contravene and render nugatory the constitutional guaranty against jeopardy.
"In this case, when the postponement was granted, the jury should have been kept together in charge of an officer until the witness could be brought into court and the trial renewed. . . . Most clearly to our minds there was no necessity for a discharge of the jury; and the discharge under the circumstances detailed in the bill of exceptions was equivalent to a verdict of acquittal of the prisoner, and constituted such jeopardy under the constitutional provision as that he could not again be subjected to a second trial for the same offense." Pizano v. State, supra. There are a number of similar cases.
In Sterling v. State, 15 Texas Crim. App., 249, the court uses this language: "True, the defendant might waive the provisions of the law requiring jurors empaneled to be kept together until the termination of the trial, etc. (Code Crim. Proc., art. 23); but such waiver must be expressly made by the defendant himself, and can not be made by his counsel so as to bind him, nor can his mere silence or failure to *Page 540 
object be construed to be a waiver by him. (Early v. State, 1 Texas Crim. App., 248; Hill v. State, 10 Texas Crim. App., 618.)"
I do not care to follow this line of thought further. It is held by the majority opinion that a defendant can not plead jeopardy where the jury is discharged on the first trial on his own motion or with his consent. That is not this case. It is a new rule set up in the majority opinion, towit: that counsel can waive all the rights of the defendant in matters of this sort, and such waiver construed to be the personal waiver of the accused. This has not heretofore been the law. It is also asserted that where a question of this sort is raised the evidence must clearly show the action of the trial judge to be erroneous. This may be correct. But the defendant can not be denied the right to prove his plea, and at the same time punished for not proving it. Such ruling is a little peculiar. Appellant tendered his plea, the court sustained a demurrer, put his plea out of court, and now he is held derelict in not clearly proving it. This he purposed to do by a plea of jeopardy, but the trial court refused to hear him. I do not understand very well how he could have introduced evidence when the court positively refused to hear it. Facts enough are stated, if proved, to have entitled him not only to a submission of the issue but to a discharge under that plea.
I, therefore, respectfully dissent.